Citation Nr: 9918131	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for postoperative residuals of a kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board notes that during the 
pendency of the veteran's appeal, the disability rating for 
his service-connected postoperative residuals of a kidney 
transplant was increased to 80 percent in June 1998.

A liberal reading of the veteran's appeal reveals that he 
appears to raise the question of entitlement to a total 
disability evaluation based on individual unemployability. 
The veteran commented in his March 1998 notice of 
disagreement that he should be granted a 100 percent rating 
due to his inability to seek any type of gainful employment.  
He repeated this claim as part of his June 1998 substantive 
appeal.  The veteran has also raised the issue of service 
connection for headaches.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.

The veteran testified at a video conference hearing in 
February 1999.  During the course of his hearing, the veteran 
said that he would be submitting additional evidence and 
waive consideration by the agency of original jurisdiction.  
The veteran submitted additional evidence in April 1999.  
Accordingly, that evidence will be considered in the Board's 
appellate review of the veteran's claim.  38 C.F.R. 
§§ 20.709, 1304(c) (1998).


FINDINGS OF FACT

1.  The veteran's service-connected renal disease with 
hypertension is manifested by blood urea nitrogen (BUN) 
values below 40 mg% and creatinine values below 4 mg%, with 
generalized good health, mild renal insufficiency, and 
subjective complaints of fatigue, and orthostatic dizziness.

2.  The veteran is not on dialysis, nor is he limited to 
sedentary activity from persistent edema and albuminuria; and 
he does not show a BUN value more than 80 mg%; or, creatinine 
more than 8 mg%; or markedly decreased kidney function or 
other organ system dysfunction.


CONCLUSION OF LAW

The schedular criteria for a restoration of a 100 percent 
evaluation for postoperative residuals of a kidney transplant 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Code 7531 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from September 1979 to July 
1994 when he was medically retired from active duty and 
placed on the temporary disability retired list (TDRL).  (A 
copy of Physical Evaluation Board Proceedings in the record 
indicates that the veteran was permanently retired for his 
disability in 1995).  The veteran's service medical records 
show that he was diagnosed with pronounced chronic nephritis 
with advanced chronic renal failure in October 1993.  He was 
also diagnosed with hypertension in conjunction with his 
chronic renal failure.  He underwent surgical placement of a 
dialysis access in his left forearm prior to his medical 
retirement in July 1994.

The veteran was granted service connection in August 1994 for 
chronic renal failure and assigned a 60 percent evaluation, 
effective the day after his date of separation from service, 
July 26, 1994.  

The veteran was afforded a VA examination in November 1994.  
His blood urea nitrogen (BUN) value was 56 (normal range 
being from 5 to 25) and his creatinine level was 7.7 (normal 
value being from .5 to 1.4).  Treatment records dated in 
December 1994 and March 1995 recorded BUN levels of 79 and 
86, respectively, with creatinine levels of 9.8, and 11, 
respectively.

The veteran was assigned a 100 percent rating for nephritis 
with chronic renal failure and hypertension in June 1995.  It 
was noted that the rating was not permanent.  

Associated with the claims file are private treatment 
records, for the period from February 1996 to October 1997, 
from several sources to include:  Woodland Dialysis Facility; 
the Kidney Disease Program at the University of Louisville; 
Hardin Memorial Hospital; and, Jewish Hospital.  The records 
reflect that the veteran began dialysis treatment in February 
1996.  The records from Jewish Hospital show that the veteran 
was admitted for his surgery in October 1996.  At that time 
he was very active, going to school full-time, and physically 
active as evidenced by running in road races and playing 
racquetball.  The surgery was performed October 6, 1996.  

Follow-on records indicate that the veteran had recovered 
from the surgery with a normally functioning kidney.  A 
November 1996 venous evaluation of the lower extremities 
reported a normal study that was not suggestive of an acute 
deep venous thrombosis.  Further, there was no significant 
venous valvular incompetence noted with Doppler analysis.  A 
December 1996 entry reflected that the veteran was again 
playing racquetball.  However, a December 1996 biopsy of the 
transplant kidney did note minimal acute cellular rejection 
in biopsies of the renal transplant.  A comment on the biopsy 
report stated that, "using the Banff criteria this would be 
a border-line change (very mild acute rejection) and it just 
barely qualifies for that category."  The veteran was noted 
to develop some swelling in his lower extremities and was 
prescribed Lasix for the problem.  He continued to exercise 
through 1997.  A July 1997 entry reflected that the veteran's 
swelling was attributable to an excessive sodium intake and 
he was advised to reduce his sodium intake.  Laboratory 
values during the period from November 1996 to October 1997 
reflected a range for the BUN level of 15-28, with the latest 
reading of 19 in October 1997.  The veteran's creatinine 
level ranged from 1.4-1.9, with a reading of 1.9 in October 
1997.  

The veteran was afforded a VA examination in August 1997.  At 
the time of the examination, the private treatment records 
discussed above were not available.  The veteran's VA chart 
was reviewed.  The examiner noted that the veteran had 
undergone his kidney transplant.  The veteran complained of 
some lower leg edema.  He was unable to urinate during the 
day but was able to urinate 5-6 times at night.  His stream 
was good and he denied any dribbling or hesitancy, but at 
times he suffered from burning.  He also said that he would 
only urinate once a day every once in a while.  The veteran's 
blood pressure was elevated with readings of 154/104, 
148/106, and 154/106.  The other kidney was reportedly in 
failure.  The examiner's diagnoses were:  stable status post 
right renal transplant; and, elevated blood pressure.

Based on the private treatment records and August 1997 VA 
examination, the veteran was advised that a reduction of his 
100 percent rating was being proposed.  The veteran was 
notified of this action on January 28, 1998.  He was informed 
of his right to a hearing and to present evidence against the 
reduction.  He was also informed that any reduction would 
occur on the first of the month after 60 days had passed 
following notice of a final decision.  

Associated with the claims file is a March 1998 letter from 
M. Stein, RN.  She worked at the Kidney Disease Program and 
transmitted a copy of a February 1998 clinical entry.  She 
noted that the veteran complained of blood pressure problems, 
weakness and dizziness.  The entry noted that the veteran 
complained of dizziness when he would stand up, weakness and 
occasional slight chest pain.  He had swelling in his feet.  
He had headaches but not related to his dizziness.  His blood 
pressures were 125-135/94-97.  He had been unable to run due 
to dyspnea and leg cramps.  He had been trying to increase 
walking since November 1997.  The veteran's creatine level 
was 1.5

In a decision dated in April 1998, the RO reduced the 
veteran's disability rating to 30 percent, effective July 1, 
1998.  The veteran was notified of this action in a letter 
dated April 6, 1998.

The veteran submitted his notice of disagreement in March 
1998.  He contended that he experienced difficulty in getting 
around due to leg swelling, cramps, and fatigue.  He also 
asserted that he should be given a "special award" because 
he would have to take anti-rejection medicine for the rest of 
his life and that he experienced a reaction to medications he 
was taking.

Associated with the claims file is a May 1998 letter from J. 
Arthur, M.D., Ph.D, from the Kidney Disease Program.  Dr. 
Arthur's letter transmitted additional treatment records for 
the veteran including an updated BUN value of 15 and 
creatinine of 1.4 based upon May 1998 laboratory studies.  
Dr. Arthur noted that the veteran suffered from hypertension, 
migraine headaches with associated dizziness, persistent 
proteinuria, lower extremity edema requiring diuretic therapy 
and potassium supplementation, and immunosuppressive therapy 
for cadaveric kidney transplant.  A May 1998 clinical entry 
noted that the veteran reported continued diastolic pressures 
of greater than 100 mmHg at home.  His edema was not better.  
He also reported severe headaches and that he had dropped out 
of school because of the headaches.  Headaches reportedly 
occurred once or twice a week, and the appellant complained 
of dizzy spells occurring twice a week.  The veteran's kidney 
function was described as stable.  Dr. Arthur noted that the 
etiology of the veteran's headaches was unknown.

The veteran was afforded a VA examination in July 1998.  The 
examiner noted that the veteran had persistent proteinuria 
that fluctuated, and intermittent edema.  Kidney function was 
judged to be within the normal range for a transplant 
recipient.  The veteran was noted to suffer from poorly 
controlled hypertension with diastolic blood pressures of 
100-120 mmHg.  The report noted two blood pressure readings 
of 164/110 and 162/112.  The veteran reported fatigue, 
malaise, and weakness.  The examiner related that these 
symptoms were not characteristic of a kidney transplant.

The veteran presented testimony before the undersigned Board 
member at a video conference hearing held in February 1999.  
He testified that he had daily swelling.  He attended school 
on a daily basis and would elevate his feet upon his return 
home.  He took Lasix to help control the extra fluid.  He was 
told to walk to exercise but said that he suffered from 
cramps and fatigue when he did so.  He testified that he 
could walk up to a little less than a mile before 
experiencing cramps.  The veteran also testified that he had 
dry skin on his lower legs and all over his body.  He used to 
wear compression stockings but elevation of his feet was 
sufficient to reduce the swelling.  The veteran said that his 
headaches were a side effect from one of his prescribed 
medications.  He took his own blood pressure measurements at 
home on a daily basis, and that the diastolic reading was 
over 100 "every time."  He took Adalat for his 
hypertension.  He had not had to make any special 
accommodations because of his kidney disability.  He was not 
currently employed with his last employment being military 
service in 1994.  He listed his medications as Neoral, 
Cellcept, and Prednisone.  The veteran said that he was not 
on dialysis.  The veteran was to submit additional evidence 
after the hearing and waive consideration by the agency of 
original jurisdiction.

After the hearing the veteran submitted additional material 
that was received in April 1999.  The material consisted of a 
statement from the veteran, a March 1999 letter from E. 
Lederer, M.D. commenting upon a March 1999 clinical 
evaluation, clinical entry and laboratory studies from the 
evaluation, and drug information sheets from Medi-Span, 
Incorporated, for several medications.

The veteran stated that his blood pressure medication had 
been increased to control his blood pressure as well his 
Lasix to control his swelling.  He said that he had been 
feeling more fatigue and his dizziness with headaches was 
getting more frequent.  The letter from Dr. Lederer noted 
that the veteran was treated in March 1999 for the following 
conditions:  immunosuppressive therapy for his transplant; 
hypertension; persistent hypercholesterolemia; polycythemia; 
persistent edema; and persistent hematuria.  The clinical 
entry reported that the veteran had complaints of fatigue and 
was unable to exercise.  No chest pain, nausea, or vomiting.  
The veteran found the fatigue disabling.  He had some 
orthostatic dizziness but headaches were not mentioned.  Some 
swelling of the feet was noted.  Blood pressure readings were 
given as 138/112 laying down, and 134/98 standing.  
Laboratory studies revealed a BUN of 17 and a creatinine of 
1.7.  The veteran's hypertension was described as regular and 
controlled.  Mild renal insufficiency was noted.  The drug 
information sheets were for Neoral, Vasotec, Furosemide, 
Potassium Chloride, Adalat, Prednisone, and Cellcept. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim to restore a total rating for his renal disease with 
hypertension is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  

Kidney transplant residuals are rated under Diagnostic Code 
7531.  The individual is to receive a 100 percent rating 
following surgery, thereafter, they are to be rated on the 
residuals as renal dysfunction with a minimal rating of 30 
percent.  38 C.F.R. § 4.115b (1998).  A note under Diagnostic 
Code 7531 states that a 100 percent rating shall be assigned 
as of the date of hospital admission for transplant surgery 
and shall continue with a mandatory VA examination one year 
following hospital discharge.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (1998).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60 day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e) (1998).

In this case, the veteran was assigned the 100 percent rating 
for his kidney disorder in June 1995 with an effective date 
of July 26, 1994.  He was afforded a VA examination in August 
1997 and his private treatment records through November 1997 
were reviewed.  A January 1998 rating decision proposed to 
reduce the total rating to 30 percent with notice of the 
proposal being provided that same month.  An April 1998 
rating decision finalized the reduction that same month.  The 
30 percent reduction became effective on July 1, 1998.  
Accordingly, as the reduction action was based on more than a 
single examination, the reduction action was conducted in 
accordance with the due process safeguards of 38 C.F.R. 
§ 3.105(e).  Moreover, as the veteran's 100 percent rating 
had not been in effect for 5 years, the provisions of 
38 C.F.R. § 3.344(a), and (b) are not for application.  Smith 
v. Brown, 5 Vet. App. 335, 339 (1993).

Turning then to the merits of the appeal the Board notes that 
the appellant's postoperative residuals of a kidney 
transplant have been rated under the criteria for renal 
dysfunction.  38 C.F.R. § 4.115a (1998).  An 80 percent 
rating is applicable where there is persistent edema and 
albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 100 percent rating is warranted when the condition requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular systems.  38 C.F.R. § 4.115a.

A review of the post-transplant laboratory values for BUN and 
creatinine levels clearly demonstrates that the veteran does 
not meet the criteria for a 100 percent rating.  They also 
demonstrate that he does not meet the criteria for an 80 
percent rating based on those values alone.  Indeed, the 
veteran's renal function is consistently described as stable, 
although the March 1999 entry noted that there was some mild 
renal insufficiency. 

The veteran and his representative argue that he is entitled 
to a 100 percent rating because of the impact of 
"uncontrolled" hypertension.  The clinical evidence, 
however, shows that in March 1999 the veteran's hypertension 
was described as regular and controlled.  Moreover, the 
impact of hypertension is considered in determining his 
current disability rating as a 60 percent disability for 
renal insufficiency refers to evidence of hypertension being 
ratable at 40 percent under Diagnostic Code 7101.  Under 
Diagnostic Code 7101, however, a 40 percent evaluation is 
only warranted where the diastolic pressure is predominantly 
120 or more, 38 C.F.R. § 4.104 (1998), and in this case, 
there is no evidence showing diastolic hypertension to that 
degree.  Moreover, there is no competent evidence of any 
other cardiovascular problems that are attributable to the 
appellant's kidney disease/transplant residuals.  
Accordingly, hypertension does not cause a markedly decreased 
function of the veteran's cardiovascular system such as to 
warrant the assignment of a 100 percent rating.  

In light of the foregoing the Board finds that the veteran 
does not require dialysis, he does not have persistent edema 
and albuminuria, he does not have grossly abnormal BUN or 
creatine levels, and that there is no evidence of a marked 
decrease in kidney or other organ function.  As such, clear 
evidence of material improvement has been shown, the 
preponderance of the evidence supports the reduction action, 
and restoration is not warranted.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting a restoration of the 
veteran's 100 percent rating for postoperative residuals of a 
kidney transplant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


ORDER

Restoration of the veteran's 100 percent rating for 
postoperative residuals of a kidney transplant is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

